Title: From George Washington to Brigadier General Charles Scott, 22 October 1778
From: Washington, George
To: Scott, Charles


          
            Dear Sir
            Head Quarters Fredericksbg 22d Octobr 1778
          
          I have been favd with yours of the 20th and 21st. The Serjeant is intelligent and proves beyond a doubt that a large Body of troops have been embarked. The Fleet left the Hook the 19th and 20th. It now remains to find out whether they mean a total evacuation this fall or to garrison New York. let the attention of all your intelligencers and Spies be turned to these points. If they intend to keep a garrison, let them be very particular in discovering the number of Troops, the Corps of which they consist, and where posted especially how many are upon long Island. I think you may as well pass by Knyphausens letter in silence. If you do answer him, I would have you defend the conduct of the Serjeant, who could not be supposed to infringe a flag, by hindering one of our own subjects from carrying supplies to the Enemy. I am &c.
        